FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                         VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                       Seventh District of Texas             MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                     Potter County Courts Building             P. O. Box 9540
                                                                                 79105-9540
                                      501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                        Amarillo, Texas 79101-2449               (806) 342-2650

                                     www.txcourts.gov/7thcoa.aspx

                                         February 10, 2015

Franklin McDonough                                  Robyn Nance
District Attorney                                   FREEMAN, WILCOX, PALMER &
P. O. Box 1592                                      NANCE, L.L.C.
Pampa, TX 79066                                     2403 Line Ave
* DELIVERED VIA E-MAIL *                            Amarillo, TX 79106
                                                    * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-14-00371-CR, 07-14-00372-CR, 07-14-00373-CR,
          07-14-00374-CR, 07-14-00375-CR
          Trial Court Case Number: 9662, 9663, 9664, 9665, 9666

Style: Caleb Hart v. The State of Texas

Dear Counsel:

          The following was filed Tuesday, February 10, 2015 in the captioned appeal:

                     Reporter’s Record (7 volumes in 5)

                                                       Very truly yours,
                                                       Vivian Long
                                                       VIVIAN LONG, CLERK

 xc:       Sandra Burkett (DELIVERED VIA E-MAIL)
           Honorable Steven R. Emmert (DELIVERED VIA E-MAIL)
           Toni A. McClendon (DELIVERED VIA E-MAIL)